Citation Nr: 1111698	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to September 21, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 23, 2010, for the grant of an evaluation of 100 percent disabling for PTSD.

3.  Entitlement to an effective date prior to September 23, 2010, for basic eligibility to Dependent's Educational Assistance.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

When this matter was before the Board in January 2010, the Board, in relevant part, denied the Veteran's claim of entitlement to an effective date prior to September 21, 2004, for the grant of service connection for PTSD and remanded his claim of entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to an effective date prior to September 21, 2004, for the grant of service connection for PTSD.  In a December 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's January 2010 decision, as to the issue of entitlement to an effective date prior to September 21, 2004, for the grant of service connection for PTSD and remanded the case for compliance with the terms of the joint motion.

In a statement dated in July 2008, the Veteran's representative raised the issue of entitlement to service connection for a heart disorder.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The issues of entitlement to an effective date prior to September 23, 2010, for the grant of an evaluation of 100 percent disabling for PTSD, entitlement to an effective date prior to September 23, 2010, for basic eligibility to Dependent's Educational Assistance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in June 1969.

2.  The Veteran's initial claim for service connection for PTSD was filed at the RO on December 23, 1994.

3.  Service connection for PTSD was denied in a May 1996 rating decision.  The Veteran was notified of that decision but did not perfect an appeal.

4.  The Veteran filed applications to reopen his PTSD claim in June 1997, January 1998, June 2001, and June 2003.  These applications to reopen his PTSD claim were denied in September 1997, April 1998, January 2002, and August 2003, respectively.  

5.  The Veteran filed an application to reopen his PTSD claim on September 21, 2004, and in a rating decision dated in March 2005 was granted entitlement to service connection for PTSD, effective September 21, 2004, based upon newly associated service records confirming the Veteran's reported stressor.

6.  At the time the May 1996 rating decision became final, the service records confirming the Veteran's reported stressor were not of record.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 23, 1994, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(c), 3.160(c), 19.113, 19.114, 19.118 (1998); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the evidence already of record, including the findings and conclusions contained in medical evidence dated since service.  Moreover, he does not report that there is outstanding evidence that should be associated with the claims folder.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

The Veteran argues that an earlier effective date is warranted for service connection for his PTSD.  The Veteran originally filed a service connection claim for PTSD in December 23, 1994.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran initially filed a claim for service connection for PTSD on December 23, 1994.  That claim was denied in a May 1996 rating decision based on a lack of verification of the Veteran's reported stressor that he was hit in the left leg and knee and on the left side of the head in May 1969 when his jeep was hit and blown over in an ambush.  The Veteran filed to reopen his PTSD claim in June 1997, but it was denied in a September 1997 rating decision.  He filed to reopen the claim in January 1998, but the RO, in an April 1998 rating decision, found that he had not submitted new and material evidence.  He filed to reopen the claim in June 2001, but the RO, in a January 2002 rating decision, found that he had not submitted new and material evidence.  He again filed to reopen the claim in June 2003, but the RO found that he had not submitted new and material evidence in an August 2003 rating decision.  The Veteran filed an application to reopen his PTSD claim on September 21, 2004, and in a rating decision dated in March 2005 was granted entitlement to service connection for PTSD, effective September 21, 2004, based upon newly associated Center for Unit Records Research report, service records, and unit records confirming the Veteran's reported stressor.

As the service records associated with the claims file at the time of the September 21, 2004, application to reopen the claim of entitlement to service connection for PTSD were relevant to the previously denied claim in that it demonstrated proof of the Veteran's reported stressor, an element of significance in determining entitlement to service connection for PTSD, and because the service records were not of record at the time of the last final denial of the claim, he was entitled to consideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c).  

In light of the foregoing, the Veteran's claim may be viewed as stemming from the date of his original claim of service connection for PTSD, which was filed with VA on December 23, 1994.  The effective date for the grant of service connection based upon an original claim, as has been determined to be the case here, is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

Because the Veteran's claim was received more than one year after his separation from service, the effective date can be no earlier than the date of receipt of the claim or the date entitlement arose, whichever is the later.

As noted above, when the Veteran filed his initial claim for PTSD on December 23, 1994, the evidence showed that he had PTSD that first manifested during or as a result of his service.  Additionally, although the service records confirming the Veteran's stressor were not of record at the time of the May 1996 decision, as service records, they were constructively of record.  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 38 C.F.R. § 3.156(c).  Thus, because he was entitled to service connection as of the date of the December 23, 1994, claim, an effective date of December 23, 1994, for the grant of service connection for PTSD, is granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of December 23, 1994, for service connection for PTSD, is granted.


REMAND

In December 2010 the appellant filed a Notice of Disagreement (NOD) with the RO's October 2010 decision denying entitlement to an evaluation of 100 percent disabling for PTSD and to Dependent's Educational Assistance for the period prior to September 23, 2010.  To date, the RO has not issued the appellant a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Veteran seeks entitlement to a TDIU.  As the Board grants entitlement to an earlier effective date of December 23, 1994, for the grant of service connection for PTSD in the decision above, the RO will assign an initial evaluation for the Veteran's PTSD for the period beginning December 23, 1994, to prior to September 21, 2004.  As this assignment of an initial evaluation may impact the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Therefore, the Board is unable to review the issue of entitlement to a TDIU until the RO assigns an initial evaluation for the Veteran's PTSD based upon the grant of an earlier effective date of December 23, 1994.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC with respect to his claim of entitlement to an effective date prior to September 23, 2010, for the grant of an evaluation of 100 percent disabling for PTSD and for Dependent's Educational Assistance, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  After effectuating the above grant of an effective date of December 23, 1994, for service connection for PTSD, and assigning an initial evaluation, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


